Name: Commission Implementing Regulation (EU) 2016/2221 of 5 December 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  tariff policy
 Date Published: nan

 10.12.2016 EN Official Journal of the European Union L 336/14 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2221 of 5 December 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Articles 57(4) and 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2016. For the Commission Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An article consisting of three flexible tubes joined together with a Y-shaped connection piece. Each of the tubes has a Luer connector at the end. The article has a total length of approximately 16 cm and the diameter of the tubes is approximately 4 mm. The article is made of various plastics such as polyvinyl chloride and acrylic polymer. The Luer connector is used to connect the article to other tubes and/or devices (for example syringes) in a manner which prevents leakage. The article is used in various fields such as medical environment, laboratory work, research and other environments where a connection which prevents leaking is required. See image (*1). 3917 33 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 8 to Chapter 39 and by the wording of CN codes 3917 and 3917 33 00 . Upon presentation to customs the article is not identifiable as part of a medical instrument within the meaning of note 2 to Chapter 90. Consequently, classification under heading 9018 is excluded. Given its objective characteristics and properties, the article meets the terms of heading 3917 and fulfils the requirements of Note 8 to Chapter 39. It is therefore to be classified under CN code 3917 33 00 as other tubes, not reinforced or otherwise combined with other materials, with fittings. (*1) The image is purely for information.